ACCEPTED
                                                                      01-13-00942-CR
                                                            FIRST COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                 1/29/2015 4:27:34 PM
                                                                  CHRISTOPHER PRINE
                                                                               CLERK

         CAUSE NO. 01-13-00942-CR

                                                      FILED IN
    IN THE FIRST COURT OF APPEALS              1st COURT OF APPEALS
                                                   HOUSTON, TEXAS
                                               1/29/2015 4:27:34 PM
                                               CHRISTOPHER A. PRINE
                                                       Clerk
 ERIC DESHAYN TENNELL, APPELLANT
                      VS.
     THE STATE OF TEXAS, APPELLEE


On Appeal from the 179th Criminal District Court
  of Harris County, Texas, Cause No. 1338512
   Honorable Kristen Guiney, Judge Presiding


           CERTIFICATE OF COMPLIANCE



                            Deborah Summers
                            11210 Steeplecrest, Ste 120
                            Houston, Texas 77065
                            State Bar No. 19505600
                            (281) 897-9600
                            (832) 788-7525
                            summerspc@sbcglobal.net

                            Counsel for Appellant
                        CERTIFICATE OF COMPLIANCE

      Pursuant to Rule 6.5(c), the undersigned counsel certifies that she has complied

with Rule 6.5 ( c) and has attached the following packet as the information that she sent

to Appellant, Eric Tennell on January 29, 2015 by certified mail and by first class mail

to his current address of 4250 Hwy 202, Garza West, Beeville, Texas 78102.

                                                             /S/ Deborah Summers
                                                             Deborah Summers